Judgment of the Supreme Court, Suffolk County, dated November 10, 1966, (1) reversed insofar as it is against defendant Tufano Contracting Corp., on the law and the facts, and new trial and severance granted as to said defendant, with costs to abide the event, and (2) affirmed insofar as it is against the other defendants, with one bill of costs jointly against them. In our opinion, the finding of negligence on the part of Tufano is against the weight of the evidence. Beldock, P. J., Christ, Brennan, Rabin and Hopkins, JJ., concur.